Per Curiam :
Upon a motion for leave to appeal to the Court of Appeals, pursuant to section 191 of the Code of Civil Procedure, the questions *20of law which the moving party desires to have reviewed by that court must be definitely and concisely stated in the notice of motion, and in case the questions are not so stated the motion will be denied.
The motion for reargmneiit and the motion for leave to appeal to the Court of Appeals should be denied, with ten dollars costs and disbursements.
All concurred, except Adams, J., not sitting.
Motion for reargument and motion. for leave to appeal to the Court of Appeals denied, with ten dollars costs and disbursements..